Citation Nr: 1514715	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for chronic lymphocytic leukemia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to December 1979.

This case comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


FINDINGS OF FACT

1.  A November 2009 Board decision denied service connection for chronic lymphocytic leukemia.

2.  New evidence raising a reasonable possibility of substantiating the claim for service connection for chronic lymphocytic leukemia has not been received.


CONCLUSIONS OF LAW

1.  The November 2009 Board decision that denied a claim for service connection for chronic lymphocytic leukemia is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).

2.  New and material evidence has not been received to reopen the claim for service connection for chronic lymphocytic leukemia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  However, this case is one in which the law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under these circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist an appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362 (2001).

Claim to Reopen

Generally, a final decision issued by the Board may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

A claim for service connection for chronic lymphocytic leukemia was originally denied in an August 2005 rating decision.  A November 2009 Board decision denied the claim because the Veteran did not serve in the Republic of Korea during the requisite period to qualify for presumptive service connection, the Veteran was not exposed to herbicides during service, the chronic lymphocytic leukemia did not have its onset during service, and there was no competent evidence linking the chronic lymphocytic leukemia to service.  That decision was final when issued.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  

The pertinent evidence received since the November 2009 denial includes written and oral statements from the Veteran regarding claimed exposure to herbicides in service, written statements from servicemen noting the use of herbicides in Korea and entering the Demilitarized Zone, and recently declassified military documents regarding the use of herbicides in Korea.  

The Veteran's statements asserting he was exposed to herbicides in service were previously of record and considered at the time of the prior denial.  His statements asserting that the macrocytosis found in service was a sign of chronic lymphocytic leukemia were also previously of record and considered at the time of the prior denial.  A VA examiner explained that the diagnostic criteria of chronic lymphocytic leukemia do not include macrocytosis.  Therefore, the evidence is redundant and is not new evidence.  

A statement from a serviceman who served with the Veteran in Korea suggests that they entered the Demilitarized Zone a few times.  While herbicide exposure is presumed for any Veteran who served in a unit determined to have operated in an area in or near the Demilitarized Zone, the Veteran must have served in Korea between April 1, 1968, and August 31, 1971.  38 CFR 3.307(a)(6)(iv) (2014).  The Veteran in this case served in Korea from January 1972 to February 1973.  Therefore, although the evidence is new, the evidence does not tend to show that the Veteran was exposed to herbicides in service.  Thus, the evidence is not material.  

Statements from two other servicemen note that they served in Korea from 1968 to 1969 and herbicides were sprayed at that time, and not just in the Demilitarized Zone.  Although the evidence is new, the evidence does not tend to show that the Veteran was exposed to herbicides or that herbicides were used in Korea from 1972 to 1973 during the Veteran's service.  Thus, the evidence is not material.  

Lastly, although the declassified military documents related to the use of herbicides in Korea are new, they do not tend to show that the Veteran was exposed to herbicides in service.  The Veteran cites to a July 1980 USFK/EA Reg 700-17, which states that Agent Orange would not be used in Korea, as evidence that Agent Orange remained in use until that time.  That regulation notes that it superseded prior USFK/EA Reg 700-17 issued in August 1971.  However, the Board observes that August 1971 USFK/EA Reg 700-17 also states that Agent Orange would not be used in Korea.  Therefore, the July 1980 version of the regulation does not support the Veteran's assertion that Agent Orange was used until that time.  Therefore, while new, the evidence is not material.  

In sum, the Board finds that the new evidence does not help to establish that the Veteran was exposed to herbicides in service or that the Veteran's chronic lymphocytic leukemia had its onset in service or is otherwise related to service.  Therefore, the new evidence, even when considered credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claim and therefore the new evidence is not material.

The Board concludes that new and material evidence has not been received to reopen the claim for service connection for chronic lymphocytic leukemia.  Thus, the claim remains denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


ORDER

New and material evidence having not been received, the application to reopen a claim for service connection for chronic lymphocytic leukemia is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


